DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim states: “wherein: in response to the user equipment transmitting a scheduling request before an expiration of a first time period that commences from reception of the DCI, the user equipment does not perform the clear channel assessment on the unlicensed radio cell prior to transmitting the scheduling request, wherein the first time period is 0.16% to 1.6% of a channel occupancy time of the base station, and in response to the user equipment transmitting the scheduling request after the expiration of the first time period, the user equipment performs the clear channel assessment prior to transmitting the scheduling request” which is unclear.  It is not clear as the limitation is a function of the UE and not a limitation on the structure or function of the claimed base station apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hedayat et al (US 2021/0368541, hereinafter Hedayat, claiming priority date of all provisional applications), in view of Freda et al (US 2021/0105789, hereinafter Freda, claiming priority date of all provisional applications) and in view of Lee et al (US 2016/0007374, hereinafter Lee).

Regarding claim 10, Hedayat discloses a base station (enodeB, Fig. 1c), comprising: a transmitter (transmitter, inherent), which in operation, transmits, to one or more user equipment, uplink configuration information to configure at least one set of radio resources of an unlicensed radio cell, the at least one set of radio resources available to the user equipments for transmitting uplink control information in the unlicensed radio cell (WTRU and gNB communicate in the unlicensed spectrum, Para [0003], gNB can configure resources for a set of WTRUs, Para [0087], configuring uplink carrier BWP for a WTRU, Para [0095], WTRU configured with sets of PUCCH resources by higher layer, Para [0175]); processing circuitry (processor, inherent), which in operation, performs a clear channel assessment of the unlicensed radio cell (eNB conducts clear channel assessment, Para [0093]), in case the clear channel assessment of the unlicensed radio cell is successful (if idle or successful, eNB gains access to the channel and is allowed to transmit, Para [0093]), the processing circuitry, when in operation, determines one of the plurality of UE groups and the associated UE group ID and the transmitter, which in operation, transmits downlink control information to the one or more user equipment, indicating the determined UE group ID (transmit DCI carrying information for group of WTRUs, DCI scrambled by a group RNTI, Para [0139]); 										wherein: in response to the user equipment transmitting a scheduling request before an expiration of a first time period that commences from reception of the DCI, the user equipment does not perform the clear channel assessment on the unlicensed radio cell prior to transmitting the scheduling request, wherein the first time period is 0.16% to 1.6% of a channel occupancy time of the base station, and in response to the user equipment transmitting the scheduling request after the expiration of the first time period, the user equipment performs the clear channel assessment prior to transmitting the scheduling request (the UE performing or not performing the CCA is not a limitation on the structure of the base station, limitation carries no patentable weight);			but does not explicitly disclose wherein the at least one set of radio resources is associated with a UE group ID indicating a group of user equipment to which the user equipment is associated.  Freda discloses a WTRU can be configured with one or more resource pools, receiving configuration for group specific resource pools based on group ID, Para [0093] and resource pool configuration may be associated with a group ID, Para [0094].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Freda in the system of Hedayat in order to allow for lower latency for WTRUs in the group and reduce interference and contention with WTRUs outside the group; and does not explicitly disclose the DCI includes a field indicating a UE group ID.  Lee discloses pre-defined UE group identifiers (IDs) are transmitted in a field of the DCI format, Para [0135].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Lee in the system of Hedayat in view of Freda in order to inform a plurality of user equipment about transmit information using a group ID in the DCI and thereby reduce signaling overhead.  
Regarding claim 11, Hedayat discloses the base station according to claim 10, further comprising: a receiver, which in operation, receives, from one or more of the user equipment associated with the determined UE group ID, a scheduling request (UE can transmit a SR in the PUCCH resource to the gNB, Para [0211]/Fig. 12a-d).

Allowable Subject Matter
Claims 1-6, 8, 9 and 17 are allowed.

Response to Arguments
Applicant's arguments filed 9/26/2022 have been considered but they are not fully persuasive.  Applicant makes amendments to the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant argues Hedayat does not disclose the first time period is .16% to 1.6% of the COT.  Argument is persuasive for claim 1 but not for claim 10.  Claim 10 is base station apparatus claim and the limitation is for the UE and therefore does not carry patentable weight.  For example, the limitation states: “the user equipment does not perform the clear channel assessment”, where this is not a limitation on the structure of the base station nor a function of the base station.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461